DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 7/13/22 has been accepted and entered.  Accordingly, Claims 1, 6, 11, 15, and 19 have been amended.  New claims 20-21 have been added. 
Claims 7 and 16 are cancelled. 
Claims 1-6, 8-15, and 17-21 are pending in this application. 
In view of the amendment, the previous objection to claim 16 is moot.  Further, in view of the amendments, i.e., “wherein each of the peer-to-peer communication links is set to a selected equal cost multi-path (ECMP) routing metrics, and each of the one or more communication links is assigned a higher ECMP routing metric than any ECMP routing metric assigned to a peer-to-peer communication link of the peer-to-peer communication links” (claims 1, 11), the previous rejection to claims 1-6, 8-15, and 17-19 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-15, and 17-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants amendments, i.e., “wherein each of the peer-to-peer communication links is set to a selected equal cost multi-path (ECMP) routing metrics, and each of the one or more communication links is assigned a higher ECMP routing metric than any ECMP routing metric assigned to a peer-to-peer communication link of the peer-to-peer communication links” (claims 1, 11) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Landgraf (GB 2551792A), which is directed to elastic outbound gateway; and teaches a controller gateway that is in communication with the one or more worker gateway; the worker gateway establishes and maintains a communication channel with the load balancer gateway; load balancer gateways are used to communicate outbound client traffic to worker gateway, and that each connection from a client is assigned to one of the available worker gateways so that the connections are distributed substantially evenly among the available worker gateways; 
Jain et al. (U.S. Patent Application Publication No. 2021/0036889), which is directed to connecting virtual computer networks with overlapping IP addresses using transit virtual computer network; and teaches that the southbound interface of each tier-1 logical router is a VPN tunnel interface that is used to connect to the respective virtual computer network via an IPSEC VPN tunnel created between the tier-1 logical router and the virtual gateway device of the respective virtual computer network; 
Cheng et al. (U.S. Patent Application Publication No. 2019/0097940), which is directed to network system and method for cross region virtual private network peering; and teaches that a first gateway hardware group is communicatively connected to a second gateway hardware group via a first connection line and communicatively connected to a third gateway hardware group via a second connection line (par [0010]); 
Atlas et al. (U.S. Patent Application Publication No. 2013/0286846), which is directed to path weighted equal-cost multipath; and teaches that a router can form an equal-cost multipath (ECMP) set composed of both paths, and that the router computes a weight for each of paths based on the current minimum available bandwidth along the respective path (par [0037]; FIG. 1); and
Janakiraman et al. (U.S. Patent Application Publication No. 2022/0046061), which is directed to elastic policy scaling in multi-cloud fabrics; and teaches that a hub virtual private cloud and the plurality of spoke virtual private clouds can be hosted on a cloud associated with a multi-cloud fabric (par [0017]).  

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein each of the peer-to-peer communication links is set to a selected equal cost multi-path (ECMP) routing metrics, and each of the one or more communication links is assigned a higher ECMP routing metric than any ECMP routing metric assigned to a peer-to-peer communication link of the peer-to-peer communication links” (claims 1, 11) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414